This opinion is subject to administrative correction before final disposition.




                                    Before
                    TANG, LAWRENCE, and J. STEPHENS,
                          Appellate Military Judges.

                            _________________________

                       In Re Juan C. CARRILLO 1
                               Petitioner

                                  No. 9900334

                             Decided: 30 October 2019

   Review of Petition for Extraordinary Relief in the Nature of a Writ of
   Error Coram Nobis. Military Judge: Lieutenant Colonel R. E. Nunley,
   USMC. Sentence adjudged 3 March 1998 by a general court-martial
   convened at Marine Corps Recruit Depot, Parris Island, South
   Carolina. Sentence approved by convening authority: confinement for
   30 months, forfeiture of all pay and allowances, reduction to paygrade
   E-1, and a bad-conduct discharge. 2

   For Petitioner: Mr. Michael J. Millios, Esq.

   Senior Judge TANG delivered the opinion of the Court, in which
   Judges LAWRENCE and J. STEPHENS joined.

                            _________________________

                  PUBLISHED OPINION OF THE COURT

                            _________________________


   1 At the time of his direct appeal, Petitioner had been a Private First Class (E-2),
U.S. Marine Corps.
   2 As a gratuitous act of clemency, the convening authority suspended confine-
ment in excess of 24 months.
                          In Re Carrillo, No. 9900334


TANG, Senior Judge:
    Petitioner seeks extraordinary relief from this Court in the nature of a
writ of error coram nobis or a writ of mandamus under the All Writs Act, 28
U.S.C. § 1651(a). 3 Citing Padilla v. Kentucky, 559 U.S. 356 (2010), Petitioner
argues that we should set aside three of his four convictions because he is not
and was not a citizen of the United States when he entered pleas of guilty
without having been advised of the immigration consequences of his convic-
tions. In Padilla, the Supreme Court held “that constitutionally competent
counsel would have advised [Padilla] that his conviction for drug distribution
made him subject to automatic deportation.” Id. at 360.
   We find that while we have jurisdiction to consider this petition, for the
reasons outlined below, Petitioner is not entitled to relief.

                               I. BACKGROUND

    In the late-1990s, Petitioner was charged with multiple offenses relating
to hazing and physical abuse of Marine Corps students assigned to the Armor
School in Fort Knox, Kentucky. Pursuant to a pretrial agreement, in March
1998 Petitioner entered pleas of guilty to conspiracy to commit assault, two
specifications of violating a Marine Corps general order prohibiting hazing,
one specification of maiming, and two specifications of assault, in violation of
Articles 81, 92, 124, and 128, Uniform Code of Military Justice (UCMJ), 10
U.S.C. §§ 881, 892, 924, 928 (1950).
    The military judge engaged in an extensive colloquy to ensure Petitioner’s
pleas were supported by a factual basis. Although the military judge con-
firmed that Petitioner understood his pretrial agreement and was pleading
guilty voluntarily, the military judge did not inquire whether Petitioner was
a U.S. citizen. Nor did he warn Petitioner that his court-martial convictions
could affect his immigration status.
    The convening authority granted clemency by suspending a portion of the
confinement but otherwise approved the sentence adjudged and, except for
the bad-conduct discharge, ordered it executed. This Court affirmed Petition-
er’s conviction, rejecting the sole assignment of error, which alleged his sen-
tence was inappropriately severe. United States v. Carrillo, No. 9900334



   3  Though Petitioner styles his pleading as a petition for a writ of error coram
nobis and a writ of mandamus, his brief does not request a writ of mandamus. We
will consider the petition as a writ of error coram nobis.




                                        2
                             In Re Carrillo, No. 9900334


(N-M. Ct. Crim. App. 22 Feb 2000) (unpub. op.), petition denied, No.
00-489/MC (C.A.A.F. Aug. 9, 2000) (unpub. ord.).
    Petitioner’s bad-conduct discharge was executed following completion of
appellate review. In 2014, Petitioner received a notice to appear before an
immigration judge to show cause why he should not be removed from the
United States on the basis that he is a non-citizen who was convicted of an
aggravated felony within the meaning of the Immigration and Nationality
Act, 8 U.S.C. § 237(a)(2)(A)(iii), based on his guilty pleas at general court-
martial. He subsequently filed this petition. In a sworn declaration attached
to his petition, Petitioner states that no one informed him that his convictions
could lead to removal from the United States. He avers that he “would not
have pleaded guilty to charges that would have triggered removal proceed-
ings.” 4 He further states that he “would have asked [his] counsel to pursue a
resolution considering the immigration consequences,” or he “would have
gone to trial.” 5

                                   II. DISCUSSION

A. Jurisdiction
    “Every federal appellate court has a special obligation to satisfy itself . . .
of its own jurisdiction.” Loving v. United States, 62 M.J. 235, 239 (C.A.A.F.
2005) (alteration in original) (internal quotation marks and citation omitted).
As an Article I court, we lack the “plenary powers of Article III courts,” and
our authority is limited by the Constitution and by “the powers given to [us]
by Congress.” Id. (internal quotation marks and citation omitted).
    The All Writs Act authorizes “all courts established by Act of Congress
[to] issue all writs necessary or appropriate in aid of their respective jurisdic-
tions and agreeable to the usages and principles of law.” 28 U.S.C. § 1651(a).
“[M]ilitary courts, like Article III tribunals, are empowered to issue extraor-
dinary writs under the All Writs Act.” LRM v. Kastenberg, 72 M.J. 364, 367
(C.A.A.F. 2013) (alteration in original) (internal quotation omitted). The All
Writs Act does not, however, provide “an independent grant of jurisdiction,
nor does it expand [our] existing statutory jurisdiction.” Id.




   4   Petitioner’s Motion to Attach of 9 Aug 19, Attachment 1.
   5   Id.




                                           3
                          In Re Carrillo, No. 9900334


    Based on Article 66, UCMJ, we had subject matter jurisdiction to review
Petitioner’s case on direct appeal because his sentence included a bad-
conduct discharge. Exercising that jurisdiction, we affirmed Petitioner’s con-
viction. The writ of error coram nobis Petitioner now seeks is “but an ex-
traordinary tool to correct a legal or factual error,” and is “properly viewed as
a belated extension of the original proceeding during which the error alleged-
ly transpired.” United States v. Denedo, 556 U.S. 904, 912-13 (2009). Our ju-
risdiction to entertain this writ “derives from the earlier jurisdiction [we] ex-
ercised . . . on direct review.” Id. at 914. Accordingly, we have statutory juris-
diction to consider the petition.
    We next consider whether a writ of error coram nobis is the appropriate
vehicle for redress, as “an extraordinary remedy may not issue when alterna-
tive remedies, such as habeas corpus, are available.” Id. at 911. Petitioner is
not confined and direct review of his case is complete, making a writ of error
coram nobis his only remedy. Accordingly, we have jurisdiction over this peti-
tion.

B. Threshold Criteria to Consider the Petition
    A writ of error coram nobis is “an extraordinary remedy” which “should
not be granted in the ordinary case.” Denedo, 556 U.S. at 917 (quoting Nken
v. Holder, 556 U.S. 418, 437 (2009) (Kennedy, J., concurring)). It may be used
to address “fundamental” errors which must be corrected in order “to achieve
justice.” Id. at 911 (quoting United States v. Morgan, 346 U.S. 502, 511
(1954)).
    Before considering the merits of the petition, we must decide whether the
petition meets the appropriate “threshold criteria” for consideration. Denedo
v. United States, 66 M.J. 114, 126 (C.A.A.F. 2008). Only after establishing
that the “threshold criteria” are met may we proceed to consider the merits of
the petition and determine whether to grant the writ. Petitioner can only
prevail on the merits if he can show he has a “clear and indisputable right to
the requested relief.” Id. (citing Cheney v. United States Dist. Court, 542 U.S.
367, 381 (2004)).
   We first consider whether Petitioner has met the “stringent threshold re-
quirements” for consideration of his petition:
           (1) the alleged error is of the most fundamental character;
          (2) no remedy other than coram nobis is available to rectify
       the consequences of the error;
           (3) valid reasons exist for not seeking relief earlier;




                                        4
                                 In Re Carrillo, No. 9900334


               (4) the new information presented in the petition could not
            have been discovered through the exercise of reasonable dili-
            gence prior to the original judgment;
               (5) the writ does not seek to reevaluate previously consid-
            ered evidence or legal issues; and
               (6) the sentence has been served, but the consequences of
            the erroneous conviction persist.
Id.
    We must consider these “threshold requirements” in light of the specific
error Petitioner alleges. Although Petitioner cites Padilla, a case decided on
the basis of the Strickland v. Washington 6 standard of ineffective assistance
of counsel under the Sixth Amendment to the Constitution, Petitioner does
not allege ineffective assistance. Rather, Petitioner claims there is “substan-
tial basis in law and fact” to question his guilty plea and that the military
judge “should not have accepted the plea without ensuring [Petitioner] knew
the consequences of his convictions.” 7 And he notes that our superior court
has held that “[t]he military justice system imposes even stricter standards
on military judges with respect to guilty pleas than those imposed on federal
civilian judges.” United States v. Soto, 69 M.J. 304, 306 (C.A.A.F. 2011) (al-
teration in original) (quoting United States v. Perron, 58 M.J. 78, 81 (C.A.A.F.
2003)).
    In Denedo v. United States, the Court of Appeals for the Armed Forces
(CAAF) considered a petition for a writ of error coram nobis filed under simi-
lar factual circumstances, except that Denedo alleged he was entitled to relief
because he had received ineffective assistance of counsel. Denedo, 66 M.J. at
117. Denedo pleaded guilty to offenses that could justify removal from the
United States. The military judge did not inquire into Denedo’s immigration
status, nor did he inform Denedo that his guilty plea could result in removal.
As in Petitioner’s case, Denedo’s guilty plea and direct appellate review took
place before the Supreme Court decided Padilla v. Kentucky. After Denedo’s
conviction was final and he faced removal proceedings, he filed a petition for
a writ of error coram nobis with this Court. However, Denedo’s underlying
case differs from Petitioner’s case in one significant way:




      6   466 U.S. 668 (1984).
      7   Petition for Extraordinary Writ of 9 Aug 19 at 4.




                                               5
                          In Re Carrillo, No. 9900334


       [Denedo’s] petition alleged that he specifically told his counsel
       during plea negotiations that “his primary concern and objec-
       tive” was “to avoid the risk of deportation,” and that he was
       “far more concerned about deportation and being separated
       from his family, than the risk of going to jail.” According to
       [Denedo’s] petition, his counsel had assured him that “if he
       agreed to plead guilty at a special-court-martial he would avoid
       any risk of deportation.”
Denedo, 66 M.J. at 118.
    The CAAF held that Denedo’s petition met the “threshold criteria estab-
lish[ing] eligibility for review.” Id. at 127. Our sister service court, the Army
Court of Criminal Appeals considered a similar petition, alleging ineffective
assistance of counsel, and also held that the petition met the Denedo stand-
ard for substantive review. See United States v. Casa-Garcia, 71 M.J. 586,
589 (A. Ct. Crim. App. 2012) (en banc). Based on the similarities between Pe-
titioner’s case and Denedo, we will assume, arguendo, that his petition meets
the “threshold requirements” for substantive review.

C. Substantive Review of the Petition

   1. Consideration of Petitioner’s sworn declaration
    As a threshold matter, we must decide whether we can consider Petition-
er’s declaration. Petitioner attached a sworn declaration, purportedly signed
under penalty of perjury. The declaration is not notarized. We may not exer-
cise “factfinding power on conflicting post-trial affidavits and the record of
trial.” United States v. Ginn, 47 M.J. 236, 243 (C.A.A.F. 1997). We may not
“decide disputed questions of fact pertaining to a post-trial claim, solely or in
part on the basis of conflicting affidavits submitted by the parties.” Id. How-
ever, because the “facts alleged in the [Petitioner’s] affidavit allege an error
that would not result in relief even if any factual dispute were resolved in
[Petitioner’s] favor,” we can resolve Petitioner’s claim on the basis of his dec-
laration. Id. at 248.
   For the reasons described below, taking Petitioner’s declaration to be
true, he is not entitled to relief.

   2. Padilla does not apply retroactively
   The petition implicates the Supreme Court’s holding in Padilla v. Ken-
tucky, a case decided years after his case completed appellate review. In
Chaidez v. United States, the Supreme Court considered whether the holding
in Padilla applied retroactively to “defendants whose convictions became fi-
nal” prior to issuance of that opinion. 568 U.S. 342, 357 (2013). The Court an-


                                       6
                          In Re Carrillo, No. 9900334


alyzed the Padilla opinion in light of Teague v. Lane, 489 U.S. 288 (1989),
which established the framework for determining whether new rules apply
retroactively. The Court held that Padilla announced a “new rule” such that
“defendants whose convictions became final prior to Padilla therefore cannot
benefit from its holding.” Chaidez, 568 U.S. at 357.
    Petitioner’s case was final many years before Padilla was decided. There-
fore, if analyzed in terms of a claim of ineffective assistance of counsel, Peti-
tioner fails to show he has a right to relief.
    However, as the Petitioner challenges not the effectiveness of his coun-
sel’s assistance but the providence of his guilty pleas, the holding in
Chaidez—though relevant—does not end our analysis.

   3. No substantial basis to question providence of plea
    Before accepting a guilty plea, a military judge must ensure the plea is
supported by a factual basis. Article 45(a), UCMJ; United States v. Care, 40
C.M.R. 247 (C.M.A. 1969). The military judge must elicit sufficient facts to
satisfy every element of the offense in question, and a military judge’s deci-
sion to accept a plea of guilty is reviewed for an abuse of discretion. United
States v. Inabinette, 66 M.J. 320, 322 (C.A.A.F. 2008).
    Specifically, “[a] military judge abuses his discretion if he accepts a guilty
plea without an adequate factual basis to support the plea.” Id. at 321. We
review de novo “the military judge’s determinations of questions of law aris-
ing during or after the plea inquiry.” Id. A reviewing appellate court may on-
ly reject a guilty plea if there is a substantial basis in law or fact to question
the plea. Id. (citing United States v. Prater, 32 M.J. 433 (C.M.A. 1991)).
   The Petitioner does not contest the adequacy of the military judge’s in-
quiry about his substantive guilt of the offenses. He only challenges his pleas
as unknowing because he was not aware that his convictions could result in
removal from the United States. Reviewing the military judge’s providency
inquiry, we do not find a “substantial basis in law or fact to question the
plea.” Id. The inquiry fully complied with Article 45. Although the military
judge did not inquire into Petitioner’s immigration status, he did not have the
benefit of the Supreme Court’s guidance issued years later in Padilla.
    When Petitioner elected to plead guilty, he gave up his constitutional
right against self-incrimination, his right to a trial on the facts, and his right
to present and confront witnesses. These rights stand on equal constitutional
footing with the Sixth Amendment right to assistance of counsel that was
implicated in Padilla. Because the Supreme Court has held that Padilla an-
nounced a new rule that lacked retroactive effect, we find that the military
judge’s failure to notify Petitioner of the potential collateral consequences of
his plea does not give us a “substantial basis in law” to question the plea.

                                        7
                          In Re Carrillo, No. 9900334


    We are aware of our superior court’s holding in United States v. Riley, in
which the CAAF held that the military judge abused his discretion when he
accepted Riley’s pleas of guilty without first informing her that she may have
to register as a sex offender. 72 M.J. 115 (C.A.A.F 2013). However, we distin-
guish Riley from the facts of this case for two reasons. First, the CAAF con-
sidered Riley on direct appellate review. Second, Riley’s guilty pleas were ac-
cepted three years after the CAAF, in United States v. Miller, 63 M.J. 452
(C.A.A.F. 2006), announced a “prospective rule” that sex offender registration
was a major collateral consequence of which an accused must be informed
prior to pleading guilty to potentially registerable offenses. Miller, 63 M.J. at
459; Riley, 72 M.J. at 117-19. Here, Petitioner’s guilty pleas were accepted
over a decade before the Supreme Court decided Padilla.
    We are persuaded by our sister service court’s reasoning in Washington v.
United States, 74 M.J. 560 (A. Ct. Crim. App. 2014). In Washington, the Army
Court of Criminal Appeals denied Washington’s petition for a writ of error
coram nobis, seeking to have his convictions reversed in light of Riley because
he pleaded guilty without having been informed that his convictions would
require him to register as a sex offender. Id. at 561. As the court in Washing-
ton explained, Washington entered pleas of guilty in 1999, several years be-
fore Miller established the “prospective rule” requiring counsel to provide ad-
vice to clients before they plead guilty to potentially registerable offenses.
Miller, 63 M.J. at 459; Washington, 74 M.J. at 561. Thus, the court held the
military judge did not “abuse[ ] his discretion or commit[ ] plain error” by ac-
cepting Washington’s pleas despite the lack of such advice, because the plea
inquiry fully complied with the legal requirements “in effect at the time of
petitioner’s trial.” Washington, 74 M.J. at 561. Similarly, we find no error
here in the military judge’s acceptance of Petitioner’s pleas in 1998, years be-
fore the Supreme Court decided Padilla and required advice about immigra-
tion consequences. The military judge’s inquiry was fully consistent with the
legal requirements in existence at that time and does not give rise to a sub-
stantial basis in law or fact to question the guilty plea. Inabinette, 66 M.J. at
322.
   Accordingly, we reject the petition for a writ of error coram nobis.

                              III. CONCLUSION

   The Petition for Extraordinary Relief in the Nature of a Writ of Error Co-
ram Nobis is DENIED.
   Judges LAWRENCE and J. STEPHENS concur.




                                       8
In Re Carrillo, No. 9900334


      FOR THE COURT:




      RODGER A. DREW, JR.
      Clerk of Court




            9